33 F.3d 64
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Mark E. FOREMAN, Plaintiff-Appellant,v.The UNITED STATES, Defendant-Appellee.
No. 94-5050.
United States Court of Appeals, Federal Circuit.
Feb. 24, 1994.

Before ARCHER, Circuit Judge, COWEN, Senior Circuit Judge, and RADER, Circuit Judge.
ON MOTION
ORDER
RADER, Circuit Judge.


1
The United States moves to dismiss the appeal of Mark E. Foreman because it is untimely.  Foreman has not filed a response.


2
On October 26, 1993, the Court of Federal Claims entered a judgment dismissing Foreman's complaint.  The order additionally informed Foreman that any appeal must be filed within 60 days.  Seventy days thereafter, on January 4, 1994, Foreman filed a notice of appeal.


3
The filing of a notice of appeal is "mandatory and jurisdictional."   Griggs v. Provident Consumer Discount Co., 459 U.S. 56, 61 (1982).  See also  Sofarelli Associates, Inc. v. United States, 716 F.2d 1395, 1396 (Fed.Cir.1983).  Foreman's appeal was not filed within the statutory period.


4
Accordingly,

IT IS ORDERED THAT:

5
(1) The United States' motion to dismiss is granted.


6
(2) Each side shall bear its own costs.